[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-14957                ELEVENTH CIRCUIT
                                                             MAY 29, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                    D. C. Docket No. 93-00252-CR-UU


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CHEDRICK CRUMMIE,
a.k.a. Shatrack,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 29, 2009)


Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Chedrick Crummie, through counsel, appeals the sentence imposed by the

district court following its grant of his pro se motion for a reduced sentence,

pursuant to 18 U.S.C. § 3582(c)(2). Crummie’s § 3582(c)(2) motion was based on

Amendment 706 to the Guidelines, which reduced the base offense levels

applicable to crack cocaine offenses. Crummie asserts the district court erred in

determining the extent of his sentence reduction, under § 3582(c)(2), without

considering the 18 U.S.C. § 3553(a) factors.

      A district court’s resolution of a motion under § 3582(c)(2), based on a

subsequent change in the Sentencing Guidelines, is reviewed for abuse of

discretion. See United States v. Brown, 332 F.3d 1341, 1343 (11th Cir. 2003).

When considering a § 3582(c)(2) motion, a district court must engage in a two-part

analysis. “Initially, the court must recalculate the sentence under the amended

guidelines, first determining a new base level by substituting the amended

guideline range for the originally applied guideline range, and then using that new

base level to determine what ultimate sentence it would have imposed.” United

States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). It is apparent from the

resentencing order that the district court calculated Crummie’s amended

Guidelines range.




                                           2
      Next, the court must decide, in light of the § 3553(a) factors and in its

discretion, whether it will impose the newly calculated sentence or retain the

original sentence. Id. at 781. While a district court must consider the § 3553(a)

factors in making this determination, it “commits no reversible error by failing to

articulate specifically the applicability—if any—of each of the . . . factors, as long

as the record demonstrates that the pertinent factors were taken into account by the

district court.” United States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997).

There is nothing in the record that indicates the district court took into account the

§ 3553(a) factors when deciding to reduce Crummie’s sentence to the high end of

the amended Guidelines range. Without such information, we lack a meaningful

basis from which we can determine whether the district court abused its discretion

in deciding how much to reduce Crummie’s sentence. See United States v.

Williams, 557 F.3d 1254, 1257 (11th Cir. 2009). Accordingly, we vacate the

district court’s order and remand for further consideration and explanation.

      VACATED and REMANDED.




                                           3